               Case 20-20259-RAM         Doc 350      Filed 05/21/21   Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                               Case No. 20-20259-RAM
                                                     (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                     Chapter 11
      Debtors.
_______________________________/

           CERTIFICATE OF SERVICE AND NOTICE OF COMPLIANCE WITH
             COURT ORDER WITH RESPECT TO SERVING CURE NOTICE

         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(collectively, the “Debtors”), by and through undersigned counsel, in compliance with the Order

(I) Conditionally Approving The Disclosure Statement; (II) Approving The Ballot; (III) Setting A

Date For A Consolidated Hearing On (A) Final Approval Of The Disclosure Statement And (B)

Confirmation Of The Plan Of Reorganization; (IV) Establishing And Consolidating The Deadlines

To File (A) Objections To The Disclosure Statement And (B) Objections To Confirmation Of The

Plan Of Reorganization; (V) Approving The Procedures For Solicitation And Tabulation Of Votes

On The Plan; (VI)      Setting Various Deadlines; And (VII) Describing The Plan Proponents’

Obligations [ECF No. 317], the Debtors have provided notice of the proposed cure amount if any,

for all non-residential real property leases being assumed upon the counterparty for each such lease

(the “Cure Notice”).

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 1
               Case 20-20259-RAM         Doc 350      Filed 05/21/21    Page 2 of 7




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a notice of the proposed cure amount for unexpired non-

residential real property lease was served on May 18, 2021, via U.S. Mail upon the parties listed on

the attached Exhibit 1, and on May 21, 2021, via U.S. Mail upon the parties listed on the attached

Composite Exhibit 2.

                                                     s/ Meaghan E. Murphy
                                                     Meaghan E. Murphy, Esquire
                                                     Florida Bar No. 102770
                                                     mmurphy@melandbudwick.com
                                                     MELAND BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Telecopy: (305) 358-1221

                                                     Attorneys for Debtor-in-Possession




                                                 2
                             Case 20-20259-RAM        Doc 350      Filed 05/21/21     Page 3 of 7

                                           1880 Broadway Retail, LLC
117 Duval, LLC
                                           c/o Global Holdings Management (Us) Inc    210 Muni, LLC
7820 Peters Road
                                           1250 Broadway                              430 West Broadway, Third Floor
E-104
                                           38 FL                                      New York, NY 10012-0000
Plantation, FL 33324-0000
                                           New York, NY 10001-0000

                                                                                      Anchorage Holdings, L.P.
3000 Ocean Front LLC                       A Safe Keeping Self Storage Cmch, Inc.
                                                                                      c/o Cbre Global Investors,
Attn: Jason S. Klein, Esq.                 c/o Eric S. Goldstein Esquire
                                                                                      800 Boylston Street
1500 Lawrence Avenue                       4030 Ocean Heights Avenue
                                                                                      Ste 2800
Ocean, NJ 07712-0000                       Egg Harbor Township, NJ 08234-0000
                                                                                      Boston, MA 02199-0000

                                           Ashkenazy Acquisition Corp.
Arundel Mills Ltd Partnership                                                         Barefoot Landing Commercial, LLC
                                           Attention: General Counsel,
c/o M.S. Management Assoc, Inc.                                                       Attn: Lease Administration
                                           150 East 58Th Street
225 W Washington St                                                                   P.O. Box 7577
                                           39 FL
Indianapolis, IN 46204-3438                                                           Myrtle Beach, SC 29572-0000
                                           New York, NY 10155-0000


                                           Bayside Marketplace LLC                    Broadway At The Beach, Inc.
Baybrook Mall GGP MGMT Office
                                           Goldberg Weprin Finkel Goldstein LLP       Attention: General Manager,
500 Baybrook Mall
                                           1501 Broadway, 22nd Floor                  1325 Celebrity Circle
Friendswood, TX 77546-0000
                                           New York, NY 10036-0000                    Myrtle Beach, SC 29577-0000

Broadway Mercer Associates, a New York
Partnership                                Chelsea Orlando Development Limited Part   Chelsea Property Group
c/o K&L Gates LLP                          c/o Simon Property Group, Inc.             Attn: Lease Administration
Daniel M. Eliades, Esq.                    225 West Washington St                     105 Eisenhower Parkway
One Newark Center, 10th Floor              Indianapolis, IN 46204-0000                Roseland, NJ 07068-0000
Newark, NJ 07102-0000

                                           Cooper House LLC
Colorado Mills Mall Limited Partnership                                               COUNTRY CLUB PLAZA JV LLC
                                           c/o Jay Paul Company
c/o M.S. Management Associates Inc.,                                                  200 E LONG LAKE ROAD
                                           Attn: Asset Manager
225 West Washington St                                                                SUITE 300
                                           Four Embarcadero Center, Ste 3620
Indianapolis, IN 46204-3438                                                           BLOOMFIELD HILLS, MI 48304-0000
                                           San Francisco, CA 94111-0000

Crocker Downtown Development               Daytona Beach Property Holdings Retail,
                                                                                      Destin Commons, Ltd.
Associates                                 LLC
                                                                                      Mario A. Romine, Esq.
Crocker Downtown Development               c/o Kelsev Pincket. Corporate Counsel
                                                                                      Turnberry Associates
Associates                                 Intl Motor Sports Ctr
                                                                                      19501 Biscayne Blvd. Ste 400
110 N. Wacker Drive                        One Davtona Blvd.
                                                                                      Aventura, FL 33180-0000
Chicago, FL 60606-0000                     Daytona Beach, FL 32114-0000
                                           Domain Northside Retail Property Owner     Downtown At The Gardens Associates, Ltd.
Destiny USA Holdings, LLC
                                           LP                                         c/o Downtown Gardens Mgmt Company
c/o Barclay Damon LLP
                                           Kevin S. Neiman, Esq.                      Llc
Attn: Kevin M. Newman
                                           Law Offices of Kevin S. Neiman, pc         5410 Edson Lane
Barclay Damon Tower, 125 E Jefferson St.
                                           999 18th St, Ste 1230 S                    Ste 220
Syracuse, NY 13202-0000
                                           Denver, CO 80202-0000                      Rockville, MD 20852-0000

Easton Town Center II, LLC                 EklecCo NewCo LLC                          ESRT 1542 Third Avenue, LLC
Lease Admin, c/o Steiner Re Services       c/o Barclay Damon LLP                      c/o Brian S. Behar, Esq.
4016 Townsfair Way                         Attn: Kevin M. Newman                      Behar, Gutt & Glazer, PA
Ste 201                                    Barclay Damon Tower, 125 E Jefferson St.   1855 Griffin Road, Suite A-350
Columbus, OH 43219-0000                    Syracuse, NY 13202-0000                    Ft Lauderdale, FL 33004-0000

                                           Fashion Outlets at Foxwoods, LLC           Fashion Outlets II LLC
FAO ROC Holidings LLC
                                           c/o Tanger Outlet Centers                  Dustin P. Branch, Esq.
Attn: General Counsel
                                           3200 Northline Avenue, Suite 360           Ballard Spahr LLP
15 Cushing
                                           Attn: Kim Statham                          2029 Century Park East, Suite 1400
Irvine, CA 92618-0000
                                           Greensboro, NC 27408-0000                  Los Angeles, CA 90067-2915
                                                                                                          EXHIBIT 1
                              Case 20-20259-RAM     Doc 350        Filed 05/21/21   Page 4 of 7

                                         Grand Canal Shops II, LLC
Gart Properties LLC                                                                 Grapevine Mills Mall Limited Partnertshi
                                         c/o The Grand Canal Shoppes
229 Milwaukee St                                                                    c/o M.S. Management Associates
                                         350 N. Orleans Street
Ste 501                                                                             225 West Washington Street
                                         Suite 300
Denver, CO 80206-0000                                                               Indianapolis, IN 46204-3438
                                         Chicago, IL 60654-0000

HCW Private Development, LLC             HPC Gaslamp Square, LLC                    IMI Huntsville, LLC
Brian J. LaFlamme                        Dustin P. Branch, Esq.                     c/o Barry O'Connor
Summers Compton Wells LLC                Ballard Spahr LLP                          11401 Century Oaks Terrace
8909 Ladue Road                          2029 Century Park East, Suite 1400         Suite 240
St. Louis, MO 63124-0000                 Los Angeles, CA 90067-2915                 Austin, TX 78758-0000

                                         Jemal's Chinatown II, LLC
                                                                                    JGB Vegas Retail Lessee, LLC
J.Q. Nova, LLC                           c/o Douglas Development Corporation
                                                                                    General Manager, c/o Grand Bazaar Shops
502 N. Eau Claire Ave                    702 H Street, N.W.
                                                                                    3635 Las Vegas Blvd S
Madison, WI 53705-0000                   Ste 400
                                                                                    Las Vegas, NV 89109-0000
                                         Washington, DC 20001-0000

                                         Jra Hhf Venture LLC                        Kierland Crossing, LLC
Jones Lang LaSalle Americas, Inc.
                                         c/o Jeffrey R Anderson Real Estate, Inc.   Attn: General Counsel
c/o Receiver: Ivl Group Address
                                         3825 Edwards Road                          180 East Broad St
24 Church Street
                                         Ste 200                                    21 FL
Montclair, GA 07042-0000
                                         Cincinnatti, AL 45209-0000                 Columbus, OH 43215-0000


KRG/ATLANTIC DELRAY BEACH, LLC           L&M, LLC                                   Legacy Place Properties LLC
MARK A. BOGDANOWICZ                      Attn: Leo Chiakouris                       c/o Joseph H Baldiga Esq
211 FULTON STREET, STE. 600              54 North Market Street                     1800 West Park Dr #400
PEORIA, IL 61602-0000                    Charleston, SC 29401-0000                  Westborough, MA 01581-0000


Liberty Center, LLC                      Madison Bay Street LLC                     Mall at Gurnee Mills, LLC
John Taylor, General Manager             2001 Pennsylvania Avenue N.W.              c/o M.S. Management Associates Inc.,
7100 Foundry Row, Suite 204              10 FL                                      225 West Washington Street
Liberty Township, OH 45069-0000          Washington, CA 20006-0000                  Indianapolis, IN 46204-3438


                                                                                    MCA Promenade Owner LLC
Mall at Katy Mills, L.P.                 Market Street South LLC
                                                                                    c/o Hill Partners, Inc.
c/o M.S. Management Associates Inc.      c/o Joseph H Baldiga Esq
                                                                                    2201 South Boulevard
225 West Washington Street               1800 West Park Dr #400
                                                                                    Ste 400
Indianapolis, IN 46204-3438              Westborough, MA 01581-0000
                                                                                    Charlotte, NC 28203-0000

                                         MV Rolling Oaks Retail, LLC
MOAC Mall Holdings LLC                                                              Opry Mills Mall Limited Partnership
                                         Attn: Manager Of Retail Leasing
Attn: Legal Dept.,                                                                  c/o M.S. Management Associates Inc.,
                                         One Town Center Road
60 East Broadway                                                                    225 West Washington Street
                                         Ste 600
Bloomington, NY 55425-5550                                                          Indianapolis, IN 46204-3438
                                         Boca Raton, FL 33486-0000


Orlando Outlet Owner LLC                 Phoenix Premium Outlets, LLC               Pier at Caesars LLC
c/o Simon Property Group                 Lease Services, c/o Simon Property Group   Karen Worman, Regional VP Finance
225 West Washington Street               225 West Washington St                     2100 Pacific Avenue
Indianapolis, IN 46204-0000              Indianapolis, IN 46204-0000                Atlantic City, NJ 08401-0000


                                                                                    Quiet Waters Business Park, LLC
PPF RTL Atlantic Town Center, LLC
                                         Promenade Enterprises, L.P.                Alston & Bird LLP
Cornell Holmes, General Manager
                                         127 Esparta Way                            c/o David Wender
1380 Atlantic Drive #14250
                                         Santa Monica, CA 90402-0000                1201 W. Peachtree Street
Atlanta, GA 30363-0000
                                                                                    Atlanta, GA 30309-0000
                              Case 20-20259-RAM      Doc 350         Filed 05/21/21   Page 5 of 7

Riverwalk Marketplace (New Orleans),
                                          Singer Coney, LLC                           Southpoint Mall, LLC
LLC
                                          Joseph Lee Matalon, Esq.                    c/o The Streets At SouthPOint,
Gen Counsel, c/o The Howard Hughes Corp
                                          1602 Lawrence Ave                           350 N. Orleans St
13355 Noel Road
                                          Ste 110                                     Ste 300
1 Galleria Tower
                                          Ocean, NJ 07712-0000                        Chicago, IL 60606-1607
Dallas, TX 75240-0000
SRMF Town Square Owner LLC,
                                                                                      Sundance East Partners, L.P.
Fairbourne P                              Street Retail, Inc.
                                                                                      c/o Reed Smith LLP
Attn: George Manojlovic                   c/o Federal Realty Investment Trust
                                                                                      ATTN: Omar J. Alaniz
1 East Wacker Drive                       1626 East Jefferson St
                                                                                      2850 N. Harwood Street, Suite 1500
#2900                                     Rockville, MD 20852−4041
                                                                                      Dallas, TX 75201-0000
Chicago, IL 60601-0000

                                          Tanger National Harbor LLC                  Tanger Outlets Deer Park, LLC
Sunrise Mills (MLP) Limited Partnership
                                          c/o Tanger Outlet Centers                   c/o Tanger Outlet Centers
c/o M.S. Management Associates Inc.,
                                          3200 Northline Avenue, Suite 360            3200 Northline Avenue, Suite 360
225 West Washington St
                                          Attn: Kim Statham                           Attn: Kim Statham
Indianapolis, IN 46204-3438
                                          Greensboro, NC 27408-0000                   Greensboro, NC 27408-0000

Tanger Properties Limited Partnership     TAUBMAN AUBURN HILLS
c/o Tanger Outlet Centers                 ASSOCIATES LP                               The Cannery Row Company, L.P.
3200 Northline Avenue, Suite 360          200 E LONG LAKE ROAD                        555 Abrego Street
Attn: Kim Statham                         SUITE 300                                   Monterey, CA 93940-0000
Greensboro, NC 27408-0000                 BLOOMFIELD HILLS, MI 48304-0000
                                          Universal Studios LLC dba Universal
                                          CityWalk Holly                              Vestar CPT Tempe Marketplace LLC
The Irvine Company LLC
                                          Universal Studios LLC, Attn: Legal &        c/o Vestar, Attn: President - Management
Ernie Zachary Park
                                          Business                                    2425 East Camelback Rd.
13215 E. Penn St. Suite 510
                                          100 Universal City Plaza                    Ste 750
Whittier, CA 90602-0000
                                          Building 1155−6th Fl                        Phoenix, AZ 85016-0000
                                          U i      l Ci CA 91608 0000
Vestar DRM-OPCO, LLC                      Victoria Gardens Mall, LLC
Attn: President c/o Vestar Development    Attn: Associate General Counsel, Leasing    Walker Venice Properties, LLC
2425 East Camelback Rd                    600 Superior Avenue East                    5417 Godbey Drive
Ste 750                                   Ste 1500                                    La Canada, CA 91011-0000
Phoenix, AZ 85016-0000                    Cleveland, OH 44114-0000

YAM Westgate
Quarles & Brady LLP
Attn: Jason Curry
2 N. Central Avenue
Phoenix, AZ 85004-2391
                           Case 20-20259-RAM         Doc 350       Filed 05/21/21   Page 6 of 7

                                          Summerlin Center, LLC                     Ameream LLC
Downtown Delray Holdings                  Gen Counsel, c/o The Howard Hughes Corp   c/o Ameream Mgmt LLC
15941 D'Alene Drive                       13355 Noel Road                           One Meadowlands Plaza
Delray Beach, FL 33446                    1 Galleria Tower                          6 FL
                                          Dallas, TX 75240                          East Rutherford, NJ 7073

                                          Miami 26, LLC                             SDQ Fee, LLC
Navy Pier, Inc.
                                          c/o Goldman Properties                    c/o Ronald E. Gold
Attn: President/CEO and General Counsel
                                          2214 NW 1st Place                         Frost Brown Todd LLC
600 East Grand Avenue
                                          2 FL                                      301 East Fourth Street
Chicago, IL 60611-6335
                                          Miami, FL 33127                           Cincinnati, OH 45020-0000




                                                                                                   COMPOSITE
                                                                                                     EXHIBIT 2
                            Case 20-20259-RAM         Doc 350       Filed 05/21/21   Page 7 of 7

Meridian CenterCal, L.L.C.                 SOCM I, LLC
                                                                                     Street Retail, Inc.
Dustin P. Branch, Esq.                     Dustin P. Branch, Esq.
                                                                                     c/o Federal Realty Investment Trust
Ballard Spahr LLP                          Ballard Spahr LLP
                                                                                     1626 East Jefferson St
2029 Century Park East, Suite 1400         2029 Century Park East, Suite 1400
                                                                                     Rockville, MD 20852−4041
Los Angeles, CA 90067-2915                 Los Angeles, CA 90067-2915

Washingtonian Lake L.L.C.
General Counsel, c/o The Peterson Compan
12500 Fair Lakes Cir
Ste 400
Fairfax, VA 22033-0000
